        Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTA FISCHER,
Individually and on Behalf of Other
Similarly Situated Employees

      PLAINTIFF,

V.                                           Case No.: 5:19-cv-04924-JMG

FEDERAL EXPRESS CORPORATION AND
FEDEX GROUND PACKAGE SYSTEM, INC.,

      DEFENDANTS


DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION
   FOR CONDITIONAL CERTIFICATION AND COURT-AUTHORIZED NOTICE



 Frederick L. Douglas (Admitted Pro Hac)   Benjamin J. Ferron
 Brandon Pettes (Admitted Pro Hac)         FedEx Ground Package System, Inc.
 Federal Express Corp.                     1000 FedEx Drive
 3620 Hacks Cross Road                     Moon Township, PA 15108
 Bldg. B, 3rd Floor                        Telephone: (412) 859-5945
 Memphis, TN 38125-8800
 Telephone: (901) 434-8519

 Barak J. Babcock
 Federal Express Corp.
 3620 Hacks Cross Road
 Bldg. B, 3rd Floor
 Memphis, TN 38125-8800
 Telephone: (901) 434-8523
            Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 2 of 15




TABLE OF CONTENTS .............................................................................................................. i

ARGUMENT .................................................................................................................................1

     A. Fischer Has Not Established That She is Similarly Situated to Other Specialists. ......1

                1. The Court Should Apply an Intermediate Standard of Review. .............................1

                2. Discovery Has Not Revealed a Factual Basis to Infer Fischer is Similarly
                   Situated to Other Specialists. ..................................................................................2

                3. Discovery Produced No Evidence on Which This Court Can Infer Maryland
                   Specialists are Similarly Situation. .........................................................................4

     B. The Court Lacks Personal Jurisdiction Over FedEx Express. .....................................5

     C. FedEx Express and FedEx Ground Do Not Jointly Employ Fischer. ..........................8

                1. Agreement between two equal sister companies. ....................................................9

                2. The entire management chain for the security specialist is composed of FedEx
                   Express employees. ...............................................................................................10

                3. All Security Specialists are FedEx Express employees. .......................................10

                4. FedEx Ground did not make any compensation and employment decisions
                   regarding security specialists. ................................................................................11

CONCLUSION ...........................................................................................................................12




                                                                     i
          Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 3 of 15




         Despite extensive discovery, Fischer has failed to produce the required modest factual

showing that would allow this Court to infer she is similarly situated to Specialists nationwide.

Fischer has unearthed no policy, job description, document or directive requiring Specialists to

perform tasks which can be fairly characterized as non-exempt. And, there is no evidence of

personal observations or direct testimony to that effect.

                                           ARGUMENT

A.       Fischer Has Not Established That She is Similarly Situated to Other Specialists.

         1. The Court Should Apply an Intermediate Standard of Review.

         As directed by this Court, the parties have engaged in substantial discovery in this matter.

Discovery was to be conducted in two phases. The first phase focused on conditional certification

of the FLSA collective action, class certification of Fischer’s state law claims and summary

judgment on Fischer’s individual claims (DE 26). The second phase covers final merits discovery.

Although discovery was stayed two weeks prior to the November 6th phase-one deadline (DE 43),

the parties have completed virtually all of phase-one discovery. Written discovery involving the

production of over 1.2 million documents has been completed and, with the exception of the Rule

30(b)(6) deposition of Defendants’ corporate representative, all noticed depositions have been

taken.

         Where, as here, the parties to an FLSA action have conducted substantial pre-certification

discovery, the court should apply an intermediate standard. As noted in Sloane v. Gulf Interstate

Field Services, Inc., No. 4:16-cv-01571, 2017 WL 1105236 at *5 (M.D. Pa. Mar. 24, 2017), how

closely the court must scrutinize the proposed class depends upon whether discovery has been

made available to the plaintiff. Although district courts initially apply a lenient standard, once

discovery is had, any presumption of leniency recedes, and the plaintiff is held to a more

demanding burden. In other words, “from the plaintiff to whom much discovery is given, much

                                                  1
           Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 4 of 15




proof is expected in return”. Id. This intermediate or “modest showing plus” standard requires

“some factual showing that the similarly-situated requirement is satisfied, . . . as a result of the

discovery as measured against the original allegations and defenses.” Id. at *6 (citing Creely v.

HCR ManorCare, Inc., 789 F.Supp.2d 819, 827 (N.D. Ohio 2011)).

          Citing Bunyan v. Spectrum Brands Inc., No. 07-CV-0089-MJR, 2008 WL 2959932 (S.D.

Ill. July 31, 2008), the Sloane Court said it could not simply “close its eyes to the amount of

discovery already performed,” Sloane, 2017 WL at *7, and “it would be an entirely inefficient use

of resources … to conditionally certify a collective action, only to double-back because the bulk

of the discovery it already considered has cast an ominous shadow upon the propriety of the

ultimate merits.” Sloane, 2017 WL at *8. See also, Korenblum v. Citigroup, Inc., 195 F.Supp.3d

475 (S.D. N.Y. 2016) (finding neither law nor logic supports rigidly applying the same standard

of review at all points prior to discovery’s close, particularly where discovery on conditional

certification has been completed).

          Given the substantial discovery that has taken place, this Court should evaluate conditional

certification under a heightened standard that considers whether Fischer has “advanced the ball”

beyond mere allegations to establish that a group of similarly situated employees exists and may

opt in.

          2. Discovery Has Not Revealed a Factual Basis to Infer Fischer is Similarly Situated to
             Other Specialists.

          Intermediate review requires the Court to compare the allegations in the Complaint to the

factual record assembled through discovery and determine whether plaintiff has made a sufficient

showing beyond her original allegations that would tend to make it more likely that a class of

similarly situated employees exists. Creely, 789 F. Supp. 2d at 827. Despite extensive discovery,

Fischer has produced no evidence that she observed other Specialists primarily performing non-


                                                   2
         Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 5 of 15




exempt work and no direct testimony of other Specialists to that effect. While Fischer says she

worked “with” other Specialists assigned to stations outside Pennsylvania, she gives no indication

with whom she worked, the type of work, the nature of the interaction or when the interaction

occurred. See DE 24-2, PageID #4. She gives no indication of what, if anything, she observed.

        As discussed in Defendants’ sur-reply in opposition to Fischer’s motion for conditional

certification, merely alleging that a group of employees was classified as exempt with the attendant

attribute of unpaid overtime does not establish those employees are similarly situated. See DE 38,

PageID #2. It is similarly insufficient to simply allege that a group of exempt employees share

certain general job functions. As stated in Babin v. Stantec Inc., No. 09-1160, 2010 WL 3363920

at *4 (E.D. Pa. Aug. 25, 2010), “determining whether an employee is properly classified as

overtime-exempt as an executive, administrative, or professional employee requires identifying

the employee’s ‘primary duty’— not just the employee’s generalized job functions—and

determining how much time the employee spends performing both exempt and non-exempt work.

Id. (citations omitted).

        The evidence supporting Fischer’s motion for conditional certification suffers from the

same fatal flaws as that offered by the Babin plaintiffs. Despite extensive discovery, there is no

evidence to which Fischer can point that suggests Specialists nationwide spend most of their time

performing non-exempt work. Even if the Court were to conclude the tasks on which Fischer

claims to have spent most of her time can reasonably be described as non-exempt work, Fischer

produces no evidence that other Specialists spent most of their time performing the same or similar

tasks. She neither claims to have seen others spending most of their times performing similar tasks

nor produces testimony of other Specialists confirming the same.

        “When plaintiffs base their assertions regarding similarly situated employees upon their

own observations and conversations with other employees, courts have required details about these

                                                 3
         Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 6 of 15




observations and conversations, such as where and when they occurred, and the names of the

employees involved.” Benavides v. Serenity Spa NY Inc., 166 F.Supp.3d 474, 481-82 (S.D. NY

2016). See also, Sanchez v. JMP Ventures, L.L.C., No. 13 Civ. 7264(KBF), 2014 WL 465542 at

*2 (S.D. NY Jan. 27, 2014) (denying conditional certification where plaintiff provided no details

of a single alleged observation or conversation on which he based his alleged knowledge other

employees were subjected to a common practice). Fischer offers no dates for the alleged training

sessions during which she interacted with other specialists, no names of any of the security

specialists she observed or with whom she conversed, and no details of any of the alleged

conversations.

       3. Discovery Produced No Evidence on Which This Court Can Infer Maryland Specialists
          are Similarly Situation.

        The Court’s analysis is the same whether it considers conditional certification of a

nationwide or Pennsylvania-only collective action. Other than her own testimony, Fischer only

submitted a sworn statement from one other Maryland-based former security specialist—Andre

Saunders. It is undisputed that during the relevant period, Declarant Saunders was assigned to

only one FedEx Ground facility in Dundalk, Maryland. See DE 24-3, ¶6, PageID #2. The Dundalk

facility is one of 19 Maryland hub, station and ramp facilities. See DE 30-9, ¶7, PageID #3.

Though Fischer claims she worked with security specialists assigned to other states, she was

assigned to Pennsylvania (particularly, the eastern part of the state) only. See DE 34, ¶8, PageID

#10; DE 30-9, ¶7, PageID #3. Since Western Pennsylvania is part of the Central Region

(Attachment 1, Dep. Anthony Wills, p. 18:14-19), not the Eastern Region, Fischer has no personal

knowledge of the duties of Specialists in Western Pennsylvania and offers no proof thereon. No

Specialists outside Maryland and Pennsylvania have been identified or provided testimony to

support conditional certification. In the absence of such evidence, Fischer has failed to show others


                                                 4
         Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 7 of 15




desire to opt into a collective action, a required showing before certification and notice can be

authorized. Allen v. Hartford Fire Ins. Co., No. 6:16-cv-1603-Orl-37KRS, 2017 WL 3701139 *6

(M.D. Fl. Aug. 25, 2017) (citation omitted). Generally, plaintiffs show such interest from

affidavits, consents to join, and other evidence from non-named employees. Id.

       In Allen, a misclassification/overtime case filed under the FLSA, the court found the

plaintiffs made the requisite showing where, at the time they filed their motion to conditionally

certify a nationwide class of Hartford disability claims analysts, plaintiffs had 16 consent-to-join

notices by non-named employees, demonstrated that non-named employees from five different

states desired to opt in, and submitted a sworn affidavit from a corporate officer confirming

employees holding the same job title worked in seven different locations across the country. Id.

at *6. See also, Babin, 2010 WL at *3 (holding plaintiff failed to make a modest showing that he

was similarly situated to a nationwide putative class of employees with “designer” in their job

titles where he submitted evidence on only two of 53 job titles containing “designer”).

       Despite extensive discovery, this Court is still left with the unsupported statements of two

former security specialists, both of whom worked their entire careers in only two states located in

one particular region in a security organization that includes five distinct regions and covers all 50

states, the Caribbean, and Latin America (DE 30-3, ¶4, Page ID #3). Fischer’s meager evidentiary

offering fails to meet either the “modest showing” or the heightened, “intermediate” standard

commensurate with the substantial discovery. Therefore, her motion for conditional certification

should be denied.

B.     The Court Lacks Personal Jurisdiction Over FedEx Express.
       In the absence of a statute authorizing service of process, a federal court has no authority

to exercise jurisdiction over a defendant. See Omni Capital Intern, Ltd. V. Rudolf Wolff & Co.,

Ltd., 484 U.S. 97, 104, 108 S. Ct. 404, 98 L. Ed. 2d 415 (1987). Unlike some federal statutes, the

                                                  5
         Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 8 of 15




FLSA does not provide for nationwide service of process. Because FedEx Express was not

incorporated in Pennsylvania and does not maintain its principal place of business in Pennsylvania,

this Court may only exercise jurisdiction over FedEx Express if there is a connection between

Express’ activities in the forum and the claims in the case. Bristol-Myers Squibb Co. v. Superior

Court of California, San Francisco Cty., ––– U.S. ––––, 137 S. Ct. 1773, 198 L.Ed.2d 395 (2017).

As recently held in Weirbach v. Cellular Connection LLC, 2020 WL 4674127 (E.D. Pa. 2020),

Bristol-Myers prevents federal courts from exercising jurisdiction over claims by FLSA opt-in

plaintiffs based on conduct that occurred outside the forum.

       The Weirbach court relied on FLSA statutory language to conclude no employee can be a

party to an FLSA action unless she gives written consent and the consent is filed with the court.

See 29 U.C.C. §216(b). Congress did not intend FLSA actions to subject employers to nationwide

collective actions wherever they have employees. Weirbach, Id. *5. As the Weirbach court

explains, to hold otherwise is contrary to the Fifth Amendment's Due Process Clause that fixes the

limits of the Court's personal jurisdiction, the Fourteenth Amendment, the clear wording of the

FLSA, and the Supreme Court’s decision in Bristol-Myers.

       Here, contrary to the court’s well-reasoned and supported analysis in Weirbach, Fischer’s

motion for conditional certification seeks to bring in hundreds of current and former security

specialists as “parties” with “party status.” As explained in Weirbach, there is no personal

jurisdiction because the law does not support a nationwide action against FedEx Express (the

employer of all security specialists) simply where it has employees. Further, because hundreds of

security specialists do not have any connection with Pennsylvania and FedEx Express’ activities

in Pennsylvania (and claims in this case), there is no jurisdiction over hundreds of potential opt-in

parties. See Id. *4-5. As for the remedy, there are options: “[t]he plaintiff just has to file the case

where the defendant is at home.” Id. *5. The Fifth and Fourteenth Amendments, the plain meaning

                                                  6
         Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 9 of 15




of the FLSA, and Bristol-Myers, all stand for the proposition that this Court lacks jurisdiction over

claims asserted by non-Pennsylvania security specialists against FedEx Express.

       The sound conclusion and reasoning in Weirbach is instructive and should control

jurisdictional uncertainties in this case. If this Court ignores Weirbach and authorizes notice to

non-Pennsylvania security specialists, such a decision would only sow confusion. Those part of

any “nationwide” class outside the eastern part of Pennsylvania did not report to the same manager

(Anthony Wills) to whom Plaintiff reported and were not subject to the same directions given to

Plaintiff by Wills. Further, Wills’ directives, instructions, correspondence, supervision and

evaluations were limited to those Specialists within the Eastern Region of FedEx Express’ security

operation who reported to him. It defies logic to conclude that security specialists based in Los

Angeles, Memphis, Newark, Miami or Boston would be subject to the same directions

promogulated by Wills to Plaintiff.

       Although not a Pennsylvania case, another recent case worth noting because of its reliance

on applicable constitutional standards and Bristol-Myers is Pettenato v. Beacon Health Options,

Inc., 425 F.Supp.3d 264 (S.D. N.Y. 2019). In Pettenato, 19 plaintiffs filed an FLSA collective

action in New York under the FLSA, New York state law, and Colorado state law on behalf of

themselves and other similarly situated persons, alleging that the defendants misclassified them as

exempt employees and failed to pay them overtime compensation. The 19 plaintiffs (five in New

York) were current and former employees of the defendants based in at least eight states, who

either worked remotely or in a call center environment. The court granted conditional certification

for all who “resided or worked for defendants in New York State,” Id. 269, but denied conditional

certification for “a nationwide collective action,” Id. 270. Relying on Bristol-Myers, the court

concluded it could not exercise either general or specific jurisdiction over the FLSA claims of out-



                                                 7
        Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 10 of 15




of-state plaintiffs against defendants, none of which are subject to general personal jurisdiction in

New York. Id. 270.

        In rejecting the nationwide class, the Pettenato court in its detailed and comprehensive

reasoning stated: (1) the FLSA does not provide for nationwide service of process, Id. 273; (2) in

order for a court to exercise specific jurisdiction over a claim, there must be an affiliation between

the forum and the underlying controversy, principally, an activity or an occurrence that takes place

in the forum State, and when no such connection exists, specific jurisdiction is lacking regardless

of the extent of a defendant's unconnected activities in the State, Id. 274; (3) there was no evidence

the defendants would be subject to specific jurisdiction in New York with respect to the claims of

the out-of-state plaintiffs had those plaintiffs brought suit individually, Id.; (4) based on the Bristol-

Myers decision, the exercise of personal jurisdiction would violate due process because there is no

connection between the forum and the underlying controversy sufficient to provide the court with

specific personal jurisdiction over the defendants with respect to the out-of-state employees' FLSA

claims at issue, Id. 278-279; and (5) a collective action is not a comparable form of representative

action, therefore, the cases which have found Bristol-Myers inapplicable in the Rule 23 context

are distinguishable, because Congress added the FLSA's opt-in requirement with the express

purpose of banning such actions under the FLSA. Id. 279-280.

C.      FedEx Express and FedEx Ground Do Not Jointly Employ Fischer.

        An analysis of the “economic reality” factors enumerated in In re Enter. Rent-A-Car Wage

& Hour Employment Practices Litig., 683 F.3d 462, 469 (3rd Cir. 2012) show that FedEx Express

and FedEx Ground are not joint employers, and that FedEx Ground should be dismissed from the

lawsuit. Under the “economic reality” factors the only defendant that can be characterized as

Fischer’s employer under the FLSA is the Memphis, Tennessee based FedEx Express.



                                                    8
        Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 11 of 15




       In In re Enter. Rent-A-Car, the Third Circuit articulated a non-exhaustive list of factors to

consider in determining joint employment:

         (1) authority to hire and fire employees; (2) authority to promulgate work rules
         and assignments, and set conditions of employment, including compensation,
         benefits, and hours; (3) day-to-day supervision, including employee discipline;
         and (4) control of employee records, including payroll, insurance, taxes, and the
         like.
Id. at 467. The court in In re Enter. Rent-A-Car concluded, “[w]hen determining whether someone

is an employee under the FLSA, ‘economic reality rather than technical concepts is to be the test

of employment’ [citation omitted] [and] [u]nder this theory, the FLSA defines employer

‘expansively’ [citation omitted] and with ‘striking breadth.’" Id.

       The only conclusion to be reached by the “economic reality” analysis is that all security

specialists are employees of FedEx Express, not FedEx Ground. As discussed below, based on the

plain language of the agreement between FedEx Express and FedEx Ground regarding security

specialists, both conceded the specialists are FedEx Express employees only; no FedEx Ground

managers supervise security specialists; Plaintiff admits she was a FedEx Express employee; was

neither hired nor supervised by FedEx Ground; and the compensation decisions, terms of

employment, hiring and disciplinary decisions were exclusively controlled by FedEx Express.

       1. Agreement between two equal sister companies.

       Fischer’s unsubstantiated assertion that FedEx Ground is a subsidiary of her true employer

was completely debunked. Despite having been given time for discovery, Plaintiff fails to provide

any proof she was employed by FedEx Ground or that FedEx Ground is a “subsidiary” of FedEx

Express. FedEx Express provides security services to FedEx Corporation (both Defendants’ parent

company) and several other subsidiaries including FedEx Services, FedEx Office, FedEx Logistics

and FedEx Ground. See DE 30-2, Rourke Decl., ¶ 7. FedEx Express provides security services to

FedEx Ground under a Professional Services Agreement. See DE 30-5, Decl. of Donna Starnes, ¶

                                                 9
          Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 12 of 15




3, Exhibit A, (Professional Services Agreement). Under the agreement, FedEx Ground pays a

contractor’s fee for the security services provided by security specialists (Sec. 1.01, 3.01). The

agreement contemplates an independent contractor relationship between the parties (Sec. 11.01)

and specifies that, for all purposes, the specialists are FedEx Express employees (Sec. 7.01).

FedEx Ground does not hire, train or supervise specialists. See DE 30-6, Decl. of Bonnie Dolence,

¶¶ 3-4.

          2. The entire management chain for the security specialist is composed of FedEx Express
             employees.

          Fischer’s entire management chain – zone manager, senior manager, and managing director

– are employed by FedEx Express, not FedEx Ground. Here, Anthony Wills, zone manager, was

Fischer’s manager from 2012 until her resignation. At all times relevant to this lawsuit, Wills

reported to Senior Manager Alex Pina, who in turn reported to Managing Director Stephen Rourke.

Attachment 2, Christa Fischer Dep. 38:1-39:18. Wills is a manager in the Eastern Region. Wills

Dep. 18:8-19. Wills is domiciled and based in Pennsylvania. Christa Fischer Dep. 230:16-24. In

2019, ten security specialists reported to Wills. Id. 81:7-10. All Fischer’s managers are employed

by FedEx Express. DE 30-2 (Rourke Decl.), ¶ 2; 30-10 (Wills Decl.) ¶¶ 2-3.

          3. All Security Specialists are FedEx Express employees.

          The specialists are all employees of FedEx Express, not FedEx Ground. Wills Dep. 145:21-

146:4. The security department’s management team is composed only of FedEx Express

employees. Id. 146:5-10. In addition, FedEx Express and FedEx Ground have completely different

management chains. Id. 147:3-7. As Plaintiff testified, no one from FedEx Ground participated in

the process by which Plaintiff was hired into the FedEx Express security department. C. Fischer

Dep. 296:14-23. No one from FedEx Ground participated or was involved in the interview

process. Id. 296:24-297:4. FedEx Ground did not approve the hiring of Plaintiff, and it was not


                                                 10
        Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 13 of 15




involved in the hiring process of any security specialists. Id. 297:5-13, 298:14-17. Indeed, FedEx

Ground has no input on the hiring of specialists whether they are dedicated solely to FedEx Ground

facilities or not. Wills Dep. 146:11-14.

       4. FedEx Ground did not make any compensation and employment decisions regarding
          security specialists.

       FedEx Ground did not compensate Plaintiff or any other security specialists and had no

input in any compensation decisions. C. Fischer Dep. 300:9-15. Plaintiff was always paid by

FedEx Express. Id. 300:13-15. FedEx Ground did not determine Fischer’s work schedule. Id.

305:10-13. FedEx Ground did not determine which facilities Fischer was assigned. Id. 308: 18-

25; 309:1. Required daily and/or weekly summaries of Fischer’s security-related activities were

provided to FedEx Express, not FedEx Ground. Id. 312: 9-14. FedEx Ground never took any

actions towards Plaintiff that she considered to be discipline. Id. 312:16-19. When Fisher moved

and became dedicated to FedEx Ground facilities, she did not interview with any FedEx Ground

officials and never completed any employment application to work with or be dedicated to FedEx

Ground. Id. 135:7-19. Finally, when Fischer resigned, she only notified Express management. See

Attachment 3 (2/25/19 Fischer resignation email (bates Fischer – Station File 18)) referenced C.

Fischer Dep. 21:3-7).

       In summary, discovery has produced no evidence that FedEx Ground exerted any control

over Fischer or other Specialists or determined the essential terms and conditions of their

employment. The economic reality is that Specialists are hired, evaluated, paid, and supervised by

FedEx Express.




                                               11
        Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 14 of 15




                                        CONCLUSION

       Based on the foregoing, Defendants pray this Honorable Court enter an order denying

Fischer’s motion for conditional certification and awarding them such other and further relief to

which they may be entitled.

       Dated November 20, 2020.

                                     ATTORNEYS FOR DEFENDANTS

                                     /s/ Frederick L. Douglas
                                     Frederick L. Douglas (Admitted Pro Hac Vice)
                                     Brandon Pettes (Admitted Pro Hac Vice)
                                     Federal Express Corporation
                                     3620 Hacks Cross Road
                                     Bldg. B, 3rd Floor
                                     Memphis, TN 38125-8800
                                     Telephone: (901) 434-8519


                                     Barak J. Babcock
                                     Federal Express Corporation 3620 Hacks Cross Road
                                     Bldg. B, 3rd Floor
                                     Memphis, TN 38125-8800
                                     Telephone: (901) 434-8523

                                     Benjamin J. Ferron
                                     FedEx Ground Package System, Inc.
                                     1000 FedEx Drive
                                     Moon Township, PA 15108
                                     Telephone: (412) 859-5945




                                               12
       Case 5:19-cv-04924-JMG Document 49 Filed 11/20/20 Page 15 of 15




                             CERTIFICATE OF SERVICE

     I certify that I served a copy of the foregoing via this Court’s ECF filing system on
November 20, 2020 to:
                           George E. Swegman, Esquire (#19444)
                              Kelly A. Burgy, Esquire (#20758)
                            The Law Offices of Peter T. Nicholl
                             36 South Charles Street, Suite 1700
                                 Baltimore, Maryland 21201
                                gswegman@nicholllaw.com
                                  kburgy@nicholllaw.com

                          Scott M. Pollins (Pa. Atty. Id. No. 76334)
                        Tashell J. Jenkins (Pa. Atty. Id. No. 323580)
                                         Pollins Law
                             303 W. Lancaster Avenue, Ste. 1C
                                      Wayne, PA 19087
                        (610) 896-9909 (phone)/(610) 896-9910 (fax
                                    scott@pollinslaw.com
                                   tashell@pollinslaw.com

                                  Attorneys for Plaintiff

                                                  /s/ Frederick L. Douglas
                                                  Frederick L. Douglas

Doc # 1442636




                                             13
